Citation Nr: 0913222	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  06-32 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an effective date earlier than July 27, 
2005, for the assignment of a 10 percent disability 
evaluation for bilateral foot fungus.  

2.  Entitlement to an increased evaluation for bilateral foot 
fungus, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and V.Z. and G.K.



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from October 1976 to October 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2005 and October 2007 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Hartford, Connecticut.

The Veteran appeared at a Board videoconference hearing at 
the RO before the undersigned Acting Veterans Law Judge in 
December 2008.  A transcript of the hearing is of record.  

In VA Form 9 dated in September 2006 and June 2007, the 
Veteran essentially contended that he should have been 
initially assigned a compensable evaluation for his service 
connected bilateral foot fungus disability in the July 2004 
RO rating decision.  Whether the Veteran wants to pursue a 
claim of clear and unmistakable error in the July 2004 
determination should be clarified.  This matter is REFERRED 
to the RO appropriate action.  

The issue of entitlement to an increased evaluation for 
bilateral foot fungus is remanded to the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.  


FINDINGS OF FACT

1.  In a July 2004 rating determination, the RO granted 
service connection for bilateral foot fungus and assigned a 
noncompensable disability evaluation.  The Veteran was 
notified of this decision later that month and did not 
appeal.  Thus, the decision became final.  

2.  On July 27, 2005, the RO received the Veteran's request 
for an increased evaluation for his bilateral foot fungus.  

3.  The RO, in a November 2005 rating determination, 
increased the Veteran's disability evaluation for his 
bilateral foot fungus from noncompensable to 10 percent, with 
an effective date of July 27, 2005, the date of receipt of 
the Veteran's request for an increased evaluation.

4.  It is not factually ascertainable that the Veteran's 
bilateral foot fungus increased in severity in the one year 
period prior to July 27, 2005.  


CONCLUSIONS OF LAW

1.  The RO's July 2004 decision, which granted service 
connection for bilateral fungus of the feet and assigned a 
noncompensable disability evaluation, became final.  
38 U.S.C.A. § 7105(c) (West 2002).

2.  An effective date earlier than July 27, 2005, for the 
award of a 10 percent evaluation for bilateral foot fungus is 
not warranted.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 
38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.

In this case, the Veteran is challenging the effective date 
assigned following the grant of an increased evaluation.  In 
September 2005 and July 2007 letters, the RO provided notice 
to the Veteran regarding what information and evidence is 
needed to substantiate the increased rating claim, as well as 
what information and evidence must be submitted by the 
Veteran and the types of evidence that will be obtained by 
VA.  In addition, the July 2007 letter advised the Veteran 
how effective dates are assigned, and the type evidence which 
impacts that determination.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's post-service treatment records and hearing 
testimony.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was a very active 
participant in the claims process, setting forth in 
statements and testimony the reasons he believed he was 
entitled to an earlier effective date for the increased 
evaluation.  It is clear from such statements and testimony 
that the Veteran has actual knowledge of the criteria 
necessary to establish an earlier effective date.  See 
Sanders v. Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007); 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, he has 
been provided with a meaningful opportunity to participate in 
the claims process and has done so.  Any error in the 
sequence of events or content of the notice is not shown to 
have any effect on the case or to cause injury to the 
Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


Earlier Effective Date

The Board observes that the assignment of effective dates for 
increased disability evaluations is governed by 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400.  The statute provides, in 
pertinent part, that:

(a)	Unless specifically provided otherwise in this chapter, 
the effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.

(b)(2)	 The effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date.  
38 U.S.C.A. § 5110.

The pertinent provisions of 38 C.F.R. § 3.400 clarify that 
the effective date of an increase in compensation will be 
determined as follows:

(o)	Except as provided in paragraph (o)(2) of this section 
and § 3.401(b), date of receipt of claim or date entitlement 
arose, whichever is later.  A retroactive increase or 
additional benefit will not be awarded after basic 
entitlement has been terminated, such as by severance of 
service connection.

(2)	Disability compensation. Earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim.

38 C.F.R. § 3.400(o).

The Court and the VA General Counsel, have interpreted the 
laws and regulations pertaining to the effective date of an 
increase as follows: If the increase occurred within one year 
prior to the claim, the increase is effective as of the date 
the increase was "factually ascertainable."  If the increase 
occurred more than one year prior to the claim, the increase 
is effective the date of claim.  If the increase occurred 
after the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. 
App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 
(1998).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 
38 C.F.R. § 3.151 (2008).  A "claim" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2008).

Any communication or action from a claimant, indicating an 
intent to apply for one or more benefits under the laws 
administered by VA may be considered an informal claim. Such 
informal claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a) (2008).

Once a formal claim for compensation has been allowed, a 
report of examination or hospitalization by VA will be 
accepted as an informal claim for increased benefits if the 
report relates to treatment or evaluation of a disability for 
which service connection has been previously established.  
The date of outpatient or hospital examination or date of 
admission to a VA hospital will be accepted as the date of 
receipt of the claim.  38 C.F.R. § 3.157(b)(1).

As noted above, the RO granted service connection for a 
bilateral foot fungus in the July 2004 rating determination 
and assigned a noncompensable disability evaluation.  The 
Veteran was notified of this decision in a letter dated July 
29, 2004 and did not appeal.  Thus, the decision became 
final.

No further correspondence with regard to a claim for an 
increased evaluation for bilateral foot fungus was received 
from the Veteran until July 27, 2005, when he requested an 
increased evaluation.  At that time, there was no written 
communication from the Veteran or his representative 
expressing dissatisfaction or disagreement with the July 2004 
rating decision.  See 38 C.F.R. § 20.201 (2008).  Rather, the 
Veteran requested an increase in his disability rating.  
Following a September 2005 VA examination, the RO, in a 
November 2005 rating determination, assigned a 10 percent 
disability evaluation for foot fungus with an effective date 
of July 27, 2005.  

In March 2006, the Veteran filed a notice of disagreement 
with the effective date.  He requested an effective date to 
1999.  In his September 2006 substantive appeal, the Veteran 
indicated that his fungus disorder encompassed more than 5 
percent of his body in 1999.  

At the time of his December 2008 hearing, the Veteran 
testified that he should have been assigned a 10 percent 
disability evaluation from 1999 to the present as his 
condition had been continuous throughout this time.  

While the Veteran has expressed his belief that a 10 percent 
disability evaluation should have been assigned since 1999, 
the prior rating determination has become final and may only 
be revised upon a finding of clear and unmistakable error.  

Thus, the pertinent period for determining whether an 
effective date earlier than July 27, 2005, is warranted then 
becomes the one year period preceding the receipt of the 
Veteran's request for an increased evaluation.

In this regard, the Board notes that there are no medical 
records demonstrating an increase in the Veteran's bilateral 
foot fungus in the one year period prior to the Veteran's 
request for an increased evaluation in July 2005.  VA 
treatment records show that he was seen for unrelated 
matters.  The first objective finding that the Veteran's 
bilateral foot fungus had increased in severity was at the 
time of his September 2005 VA examination.

In the absence of a claim, an informal claim or other 
evidence of an increase in severity in the one year prior to 
the July 27, 2005, claim, the Veteran does not satisfy the 
eligibility requirements for an earlier effective date sought 
in this appeal. Thus, the effective date for the assignment 
of a 10 percent evaluation for bilateral foot fungus is the 
date of claim, July 27, 2005.

In reaching this conclusion, the Board acknowledges that the 
benefit of the doubt is to be resolved in the Veteran's favor 
in cases where there is an approximate balance of positive 
and negative evidence in regard to a material issue.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not for application in this 
case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

An effective date earlier than July 27, 2005, for the grant 
of a 10 percent disability evaluation for bilateral foot 
fungus is denied.





REMAND

At the time of his December 2008 hearing, the Veteran 
testified that his bilateral foot fungus condition had 
increased in severity since the time of the last VA 
examination.  As evidence of a worsening condition, the 
Veteran submitted photographs of his condition during an 
active stage, which should be reviewed by a medical 
professional.  Also, at the hearing and in VA Form 9 dated in 
May 2008, the Veteran contended that the condition had spread 
to his chin, nose, cheeks, upper lip, and scalp.  VA is 
obliged to afford a veteran a contemporaneous examination 
where there is evidence of an increase in the severity of the 
disability. VAOPGCPREC 11-95 (1995).  The Veteran is 
competent to provide an opinion that his disability has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

The Board also observes that the Veteran testified that he 
continued to receive treatment for his skin disorder at the 
West Haven VAMC.  VA is deemed to have constructive knowledge 
of documents which are generated by VA agents or employees.  
Bell v. Derwinski, 2 Vet. App. 611,612-13 (1992).  If those 
documents predate a Board decision on appeal, are within VA's 
control, and could reasonably be expected to be part of the 
record, then "such documents are, in contemplation of law, 
before the Secretary and the Board and should be included in 
the record."  Id. at 613.  If such material could be 
determinative of the claim, a remand for readjudication is in 
order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of all treatment 
records of the Veteran's skin disorder 
from the West Haven VAMC from June 2008 
to the present.  

2.  The Veteran should be scheduled for a 
VA examination to determine the severity 
of his service-connected bilateral foot 
fungus.  All indicated tests and studies 
should be performed and all findings must 
be reported in detail.  The claims 
folder, including photographs of the skin 
condition the Veteran submitted in 
December 2008, should be made available 
to the examiner for review.  The examiner 
should comment on the percentage of 
exposed area affected, the percentage of 
the entire body that is affected, and the 
use of any systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs and the amount of 
use in the past year.  

The examiner should also provide an 
opinion as to whether the Veteran 
currently has any other areas of his body 
affected, to include the Veteran's chin, 
nose, cheeks, upper lip, and scalp, and 
whether there is a 50 percent or better 
probability that such impairment is 
related to his service-connected 
bilateral foot fungus.  If so, the 
examiner should include these areas in 
the comment on the percentage of exposed 
area affected, the percentage of the 
entire body that is affected, and the use 
of any systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs and the amount of 
use in the past year.

The rationale for all opinions expressed 
must also be provided.

3.  After ensuring that all development 
is complete and all requested opinions 
are of record, readjudicate the claim.  
If any benefit is not fully granted issue 
a  supplemental statement of the case 
before returning the case to the Board if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


